 Case 2:20-cv-02217-PKH Document 15                  Filed 01/22/21 Page 1 of 3 PageID #: 93




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   FORT SMITH DIVISION

KIMBERLY L. CONNORS                                                                    PLAINTIFF

v.                                      No. 2:20-CV-02217

MERIT ENERGY COMPANY, LLC, et al.                                                 DEFENDANTS

                                      OPINION AND ORDER

        Before the Court is Defendants’ motion (Doc. 7) to dismiss. Defendants filed a brief

(Doc. 8) in support. Plaintiff filed a response (Doc. 11) in opposition. Defendants filed a reply

(Doc. 14) with leave of Court. The motion will be granted in part.

        Defendants raise three grounds for dismissal. They argue Plaintiff’s complaint is time-

barred, that Plaintiff has failed to state a cause of action against most of the Defendants because

they had no involvement in the decision not to hire her and she has not alleged any separate conduct

by those Defendants that could constitute unlawful discrimination, and that Plaintiff has failed to

allege sufficient facts to state a claim.

        As an initial matter, Plaintiff’s complaint acknowledges that only one Defendant, Merit

Energy Company, LLC (“Merit”), responded to her EEOC charge, but notes defenses raised in

another case led her to allege that all Defendants were involved. The specific jurisdiction defense

raised in the referenced case does not give rise to an inference that any of these Defendant entities

but Merit played a role in the decision not to hire Plaintiff. The motion represents that only Merit

made that decision, and the other Defendants will be dismissed from this action without prejudice.

Should a substantive basis for their liability emerge during discovery, the Court will permit

amendment of the complaint to return them to this lawsuit.

        With respect to Defendants’ time-bar argument, based on Plaintiff’s receipt by mail of her



                                                 1
 Case 2:20-cv-02217-PKH Document 15                  Filed 01/22/21 Page 2 of 3 PageID #: 94




notice of right to sue, the parties agree that the deadline for filing of the Complaint would have

been November 26, 2020. The parties also agree that November 26, 2020, was a legal holiday.

Federal Rule of Civil Procedure 6(a)(6)(A). Under Rule 6(a)(1)(C), where the applicable time

period ends on “a Saturday, Sunday, or legal holiday, the period continues to run until the end of

the next day that is not a Saturday, Sunday, or legal holiday.” The next such day was November

27, 2020.

       The Chief Judge closed the courthouses in this district on November 27, 2020, and gave

all Court personnel administrative leave on that day. Although this Court allows electronic filing

of case initiation documents, and so in most cases the court remains accessible even if courthouses

are physically closed, the process by which electronic filing of case initiation documents is

accomplished requires plaintiffs to send a civil cover sheet to a Clerk’s office email address. On

a typical day, a deputy clerk—even one working remotely from any courthouse—opens a case for

any civil cover sheet received before close of business, and the complaint may thereafter be filed

electronically and the filing fee paid at any point the filing party chooses to file. The Court has

confirmed with the Clerk’s office that Plaintiff’s emailed civil cover sheet was received on Friday,

November 27, 2020, at approximately 1:30 pm. Had Court personnel been working that day, the

Clerk’s office would have opened a case and Plaintiff would have been able to file her complaint

electronically, and so the Clerk’s office would not have been inaccessible. Because Court

personnel were not working that day, no litigant was able to electronically file case initiation

documents. The Clerk’s office was inaccessible for any case initiating documents, even if it was

accessible to litigants in cases already pending, and so Rule 6(a)(3) extends the filing period for

case initiating documents to “the first accessible day that is not a Saturday, Sunday, or legal

holiday.” In this case, the Clerk’s office did not open a case until Monday, November 30, 2020.



                                                 2
 Case 2:20-cv-02217-PKH Document 15                     Filed 01/22/21 Page 3 of 3 PageID #: 95




Plaintiff filed her complaint and paid the filing fee that day, and so it is timely. 1

        When construed in a light most favorable to her, Plaintiff’s complaint otherwise alleges

sufficient facts, and gives rise to sufficient inferences, not only to put Merit on notice of the

conduct for which Plaintiff argues Merit is liable, but for a factfinder to find that Plaintiff was a

member of the identified protected classes, was qualified for the position for which Merit was

hiring, was not hired, and the circumstance surrounding Merit’s decision give rise to an inference

of unlawful discrimination.       This is enough to plead a prima facie case of employment

discrimination, and the claims against Merit may proceed.

        IT IS THEREFORE ORDERED that Defendants’ motion to dismiss (Doc. 7) is

GRANTED IN PART. The motion is GRANTED insofar as claims against all Defendants except

Merit Energy Company, LLC are DISMISSED WITHOUT PREJUDICE.                               The motion is

otherwise DENIED.

        IT IS SO ORDERED this 22nd day of January, 2021.


                                                                /s/P. K. Holmes, ΙΙΙ
                                                                P.K. HOLMES, III
                                                                U.S. DISTRICT JUDGE




        1
         Alternatively, the Court will equitably toll the statute of limitations because it was the
Court’s operations, and not Plaintiff’s conduct, that prevented her from filing this case as she
attempted to do on November 27, 2020.
                                                    3
